              Case 1:08-cr-00257-AWI Document 55 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                            CASE NO. 1:08-CR-257 AWI-2
 9                          Plaintiff
                                                          ORDER FOR RESPONSE TO MOTION
10                  v.                                    FOR EARLY TERMINATION OF
                                                          SUPERVISED RELEASE
11   DIANA ORANTES,
12                          Defendant
13

14

15          On March 24, 2021, Defendant Diana Orantes through counsel filed a motion for early
16 termination of supervised release. See Doc. No. 54. Considering the totality of Defendant’s

17 motion, the Court finds that it is appropriate for the United States and the United States Probation

18 Office for the Eastern District of California to file a response, and for Defendant to be given the

19 opportunity to file a reply. Given the difficulties and restrictions that have resulted from the Covid

20 19 pandemic, the Court is receptive to any necessary modifications of the briefing schedule,

21 particularly if a stipulation between the parties can be reached.

22          Additionally, a review of the docket indicates that the attorneys who appeared in this case
23 for the United States are no longer Assistant United States Attorneys. Therefore, in order to

24 ensure that the United States has adequate notice and an opportunity to respond, the Court will

25 order the Clerk to serve a copy of this order on current Assistant United States Attorneys Kim

26 Sanchez and Henry Carbajal. While neither Ms. Sanchez nor Mr. Carbajal will be ordered to
27 appear in this case, the Court anticipates that Ms. Sanchez or Mr. Carbajal will ensure that a

28 current Assistant United States Attorney will review this matter and, if appropriate, file a response.
                 Case 1:08-cr-00257-AWI Document 55 Filed 03/26/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that:
 2 1.         The United States and the United States Probation Office for the Eastern District of
 3            California shall each file a response on the Court’s docket to Defendant’s motion within
 4            fourteen (14) days of service of this order;1
 5 2.         Defendant may file a reply to the United States’ response within seven (7) days of service
 6            of the United States’ response;2
 7 3.         The Clerk shall immediately serve a copy of this order and a copy of Defendant’s motion
 8            (Doc. No. 54) on the United States Probation Office for the Eastern District of California;
 9            and
10 4.         The Clerk shall serve a copy of this order on Assistant United States Attorneys Kim
11            Sanchez and Henry Carbajal.
12
     IT IS SO ORDERED.
13

14 Dated: March 26, 2021
                                                           SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24
     1
25    Factors identified in 18 U.S.C. § 3553 are to be considered in evaluating a request for early termination. To the
     extent that the United States or the United States Probation Office opposes early termination, their response shall
26   specifically address the relevant factors. Additionally, the Court will view a failure by either the United States or the
     Probation Office to file a response as meaning that the non-responding entity does not oppose Defendant’s motion for
27   early termination of supervised release.
     2
28    If, after review of the submissions of the parties, the Court determines that a hearing is necessary, the Court will set a
     hearing date at that time.

                                                                 2
